Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 19, 2018

                                      No. 04-18-00011-CV

                          IN THE INTEREST OF A.S.W., A CHILD,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017EM500477
                       The Honorable Eric Rodriguez, Judge Presiding

                                         ORDER
        The court reporter has filed a notice stating appellant has not requested or paid for the
preparation of the reporter’s record. We order appellant Albarah Williamson to provide written
proof to this court by January 29, 2018 that either (1) the reporter’s fee has been paid or
arrangements have been made to pay the reporter’s fee; or (2) appellant is entitled to the
reporter’s record without prepayment of the reporter’s fee. See TEX. R. APP. P. 20.1, 35.3(a). If
appellant fails to file such proof within the time provided, appellant’s brief will be due 30 days
after the clerk’s record has been filed, and the court will only consider those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).

                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of January, 2018.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court